 Case: 4:21-cv-00697-JMB Doc. #: 19 Filed: 07/29/21 Page: 1 of 5 PageID #: 148




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


JOE BOYD,                                         )
                                                  )
               Plaintiff,                         )
                                                  )
       vs.                                        )           Case No. 4:21 CV 697 JMB
                                                  )
STATE AUTOMOBILE MUTUAL                           )
INSURANCE COMPANY,                                )
                                                  )
               Defendant.                         )


                                MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion to remand to the Circuit Court of Saint

Louis City from which it was removed. Defendant has filed a response in opposition. The parties

have consented to the jurisdiction of the undersigned United States Magistrate Judge pursuant to

28 U.S.C. § 636(c).

       I.      Background

       Plaintiff Joe Boyd seeks uninsured motorists coverage under a policy of automobile

insurance issued by defendant State Automobile Mutual Insurance Company. He filed suit in the

Circuit Court of St. Louis City asserting claims for coverage and vexatious refusal to pay, seeking

damages in an amount in excess of $25,000, plus statutory penalties and attorney’s fees pursuant

to Mo.Rev.Stat. § 375.420.      Defendant timely removed the matter to this Court, invoking

jurisdiction based on diversity of citizenship. 28 U.S.C. § 1441(b); 28 U.S.C. § 1332(a). Plaintiff

now seeks remand, arguing that the amount in controversy does not exceed the jurisdictional

threshold. It is undisputed that complete diversity of citizenship exists here because plaintiff is a

citizen of Missouri and defendant is incorporated and has its principal place of business in Ohio.
 Case: 4:21-cv-00697-JMB Doc. #: 19 Filed: 07/29/21 Page: 2 of 5 PageID #: 149




       II.     Legal Standard

       “A defendant may remove a state law claim to federal court only if the action originally

could have been filed there.” In re Prempro Prods. Liab. Litig., 591 F.3d 613, 619 (8th Cir. 2010).

The removing defendant bears the burden of establishing federal jurisdiction by a preponderance

of the evidence. Altimore v. Mount Mercy Coll., 420 F.3d 763, 768 (8th Cir. 2005). “All doubts

about federal jurisdiction should be resolved in favor of remand to state court.” In re Prempro,

591 F.3d at 620. The Court’s jurisdiction “is measured either at the time the action is commenced

or, more pertinent to this case, at the time of removal.” Schubert v. Auto Owners Ins. Co., 649

F.3d 817, 822 (8th Cir. 2011).

       When removal is based on diversity jurisdiction, “the sum demanded in good faith in the

initial pleading shall be deemed to be the amount in controversy” unless “the State practice either

does not permit demand for a specific sum or permits recovery of damages in excess of the amount

demanded.” 28 U.S.C. § 1446(c)(2)(A). In that case, “the notice of removal may assert the amount

in controversy.” Id. Missouri state law prohibits plaintiffs from specifying damages in their state

court complaints and, accordingly, the Court looks to the Notice of Removal to determine the

amount in controversy. Harris v. Meridian Med. Techs., Inc., No. 4:21-CV-00229 JCH, 2021 WL

1750154, at *1 (E.D. Mo. May 4, 2021); Mo. R. Civ. P. 55.05 (“no dollar amount shall be included

in the demand except to determine the proper jurisdictional authority.”).

       To demonstrate the amount in controversy is met, the defendant must prove the

“jurisdictional fact” of the amount by a preponderance of the evidence. Kopp v. Kopp, 280 F.3d

883, 885 (8th Cir. 2002); see also In re Prempro, 591 F.3d at 620; Bell v. Hershey Co., 557 F.3d

953, 956 (8th Cir. 2009). “The jurisdictional fact . . . is not whether the damages are greater than

the requisite amount, but whether a fact finder might legally conclude that they are.” Kopp, 280



                                                 2
 Case: 4:21-cv-00697-JMB Doc. #: 19 Filed: 07/29/21 Page: 3 of 5 PageID #: 150




F.3d at 885. Additionally, the defendant’s burden is merely a pleading requirement, not a demand

for proof. See Raskas v. Johnson & Johnson, 719 F.3d 884, 888 (8th Cir. 2013).

       If the defendant sufficiently explains how damages may plausibly exceed $75,000, the

burden then shifts to the plaintiff seeking remand, who must prove that it is legally impossible to

recover more than $75,000. See id. (stating in CAFA case, “[o]nce the proponent of federal

jurisdiction has explained plausibly how the stakes exceed $5 million, . . .the case belongs in

federal court unless it is legally impossible for the plaintiff to recover that much”). To meet this

“legal certainty” standard, the plaintiff must show that the jurisdictional amount could not be

recovered “as a matter of law” or that “no reasonable jury could award damages totaling more than

$75,000 in the circumstances that the case presents.” Kopp, 280 F.3d at 885. A plaintiff may not

rely on the unlikelihood of recovering the requisite amount, as “[e]ven if it is highly improbable

that the Plaintiff will recover the amounts Defendants have put into controversy, this does not meet

the legally impossible standard.” Raskas, 719 F.3d at 888.

       III.    Discussion

       Defendant’s removal of this matter is based largely on a pre-suit demand letter. See Apr.

14, 2021 letter [Doc. # 1-5]. According to the letter, plaintiff was treated at an urgent care center

immediately after the accident and was diagnosed with sprain of the cervical spine ligaments;

strain of muscle, fascia, and tendons of the lower back; and pain in the right hip. He was placed

on restricted duty and referred to physical therapy. He was later diagnosed with cervicalgia, neck

pain, and lower back pain. He had incurred $29,000 in medical bills. Plaintiff asserted that, based

on the evidence, a jury would return a verdict in his favor for more than $75,000, and stated that

he was willing to settle for “$75,000 or the policy limits.” Id. (emphasis added).




                                                 3
    Case: 4:21-cv-00697-JMB Doc. #: 19 Filed: 07/29/21 Page: 4 of 5 PageID #: 151




        As a general matter, settlement demands are “relevant evidence of the amount in

controversy if it appears to reflect a reasonable estimate of the plaintiff’s claim.” Wang v. Pac.

Cycle, Inc., 530 F. Supp. 2d 1048, 1051 (S.D. Iowa 2008) (emphasis in original). Notwithstanding

the pre-suit demand, plaintiff now argues that defendant cannot satisfy the jurisdictional

requirement because, as defendant concedes, the insurance policy caps uninsured motorist

coverage at $25,000. Adding statutory penalties in the amount of $2,6501 for vexatious refusal,

defendant would have to show by a preponderance of the evidence that plaintiff’s reasonable

statutory attorney’s fees are likely to exceed $47,300 to meet the jurisdictional threshold. See

Crawford v. F. Hoffman–La Roche Ltd., 267 F.3d 760, 766 (8th Cir. 2001) (“Statutory attorney

fees, like those awardable under Mo. Rev. Stat. § 375.420, do count toward the jurisdictional

minimum for diversity jurisdiction.”). Defendant has not attempted to meet its burden to show

that such an attorney fee is reasonable in this case. See Romano v. Grinnell Mut. Reinsurance Co.,

No. 08-3063-CV-S-SWH, 2008 WL 11337250, at *3 (W.D. Mo. May 21, 2008) (granting motion

to remand where defendant failed to provide information as to amount of likely fees under §

375.420).

        Defendant argues that the policy under which plaintiff sues covered two vehicles and that,

therefore, plaintiff may be able to stack the coverage and recover $50,000. 2 Plaintiff has not




1
  The Missouri vexatious-refusal statute allows a court or jury to award “damages not to exceed twenty
percent of the first fifteen hundred dollars of the loss, and ten percent of the amount of the loss in excess of
fifteen hundred dollars and a reasonable attorney’s fee[.]” Mo.Rev.Stat. § 375.420.
2
 “As relevant here, ‘[s]tacking refers to an insured’s ability to obtain multiple insurance coverage benefits
for an injury . . . from multiple coverages provided for within a single policy, as when an insured has one
policy which covers more than one vehicle.’” Midwestern Indem. Co. v. Brooks, 779 F.3d 540, 542 (8th
Cir. 2015) (quoting Ritchie v. Allied Prop. & Cas. Ins. Co., 307 S.W.3d 132, 135 (Mo. 2009) (en banc)).


                                                       4
    Case: 4:21-cv-00697-JMB Doc. #: 19 Filed: 07/29/21 Page: 5 of 5 PageID #: 152




addressed this argument, but the Court’s review of the policy indicates that it prohibits stacking of

coverages. See Policy, Uninsured Motorists Coverage, Limit of Liability3 [Doc. # 14-1].

        The Court finds that defendant has failed to meet its burden to show, by a preponderance

of the evidence, that damages could plausibly exceed $75,000.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion to remand [Doc. # 14] is granted.

        IT IS FURTHER ORDERED that the Clerk of Court shall remand this matter to the

Circuit Court of St. Louis City from which it was removed.



                                                          /s/ John M. Bodenhausen
                                                          JOHN M. BODENHAUSEN
                                                          UNITED STATES MAGISTRATE JUDGE

Dated this 29th day of July, 2021.




3
        A. The limit of liability shown in the Declarations for each person for Uninsured Motorists
        Coverage is our maximum limit of liability for all damages, including damages for care,
        loss of services or death, arising out of “bodily injury” sustained by any one person in any
        one accident. Subject to this limit for each person, the limit of liability shown in the
        Declarations for each accident for Uninsured Motorists Coverage is our maximum limit of
        liability for all damages for “bodily injury” resulting from any one accident.
        This is the most we will pay regardless of the number of:
        1. “Insureds”;
        2. Claims made;
        3. Vehicles or premiums shown in the Declarations; or
        4. Vehicles involved in the accident.
                                                     5
